Simmons, C. J.,

dissenting.
The evidence in this case is wholly circumstantial and does not exclude every other reasonable hypothesis tihan that of the guilt of the accused. It may tend to raise a suspicion of his guilt, but is not inconsistent with a reasonable supposition of his innocence.
“In permitting -any evidence, over objection of defendant’s counsel, as to any -other charge made against defendant not connected with the crime charged in the bill of indictment.” Also, “In permitting any evidence going to show that defendant was or had been guilty of any other offense except the one for which he was being tried.” It is not stated in either of these grounds what objection was made to the evidence, nor is the evidence set out therein.
In charging: “When the possession songht to be proved on the part of th-e -accused consists of the asserted fact that the stolen property was found in the house of th-e defendant, it must be shown that the possession and occupation of the house by -the -defendant was exclusive and was not enjoyed by other parties jointly with him. If you find the house was used by others, by others with him, such evidence would not alone authorize a conviction, but such fact may and should be considered by tbe jury, together with all the evidence in the case, in passing upon the guilt or innocence o'f the person charged.”
In the following charge, which is a mere statement of defendant’s theory, without further instructions as to the same: “The defendant denies the charge made by the State. He insists in the first place, that the evidence submitted by the State is not sufficient to authorize a conviction in this case; he insists that if it is true that a burglary was committed and the harness, the property described in the bill of indictment, was stolen, and if that property was subsequently found in the bam or loft that has been alleged to be here in the evidence, that this evidence does not show beyond a reasonable doubt that that house was his, or was in his control; he insists that the property was in the custody and control of another, therefore the State has not put the possession on him and the evidence does not authorize a conviction. Tie further insists, if there be evidence of the fact that after these were found that he absconded and fled, he insists that the truth is he did not flee by reason of the fact that he was guilty of this charge, but he claims that part of his conduct is attributable to the fact that he was charged with complicity with another matter, and that was the reason he left, and that it had no connection with the charge made in this case.”
■McLaughlin & Jones, for plaintiff in error.
T. A. Atkinson, solicitor-general, contra.